Citation Nr: 1340454	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for hypertension, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970.  He died in November 2010; the Appellant is the Veteran's surviving spouse.  Her request to be substituted as the claimant for the purposes of processing this appeal to completion was granted by the Regional Office (RO) in August 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In November 2008 the Veteran testified regarding his appeal before a Decision Review Officer at the RO.  In addition, in October 2009 he testified by video conference from the Jackson RO before the undersigned Veterans' Law Judge sitting in Washington, D.C.  Transcripts of both hearings are in the claims file.

In July 2010 and September 2012, the Board remanded the matter for additional development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in a Supplemental Statement of the Case dated in March 2013, the RO identified the issue as entitlement to a rating higher than 10 percent for hypertension; however, as there is no evidence of any prior increase since service connection was granted, the Board will consider the claim as one for an initial compensable rating, as identified on the title page of this decision.

FINDING OF FACT

Since the effective date of service connection, the Veteran's hypertension was manifested, when not medicated, by diastolic pressure of predominantly 100, and required continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for hypertension have been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.104, Diagnostic Code 7101 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and reports of his post-service treatment and has afforded him VA examinations, to include a review of his records following the substation of the Appellant, which the Board finds is adequate to rate his hypertension.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Appellant is not prejudiced by the Board's adjudication of the appeal.  

In a rating decision dated in December 2007, the RO granted service connection for hypertension with a noncompensable rating effective March 21, 2006.  In February 2008 the Veteran filed a notice of disagreement with the assigned rating, and in May 2009 he perfected his appeal.  

In November 2010 the Veteran died, prior to promulgation by the Board of a decision in this matter.  His surviving spouse (the Appellant) has substituted in the prosecution of this appeal.

In correspondence (an Informal Hearing Presentation) dated in June 2012, the Appellant's representative requested a 10 percent rating for the Veteran's service-connected hypertension.  See also representative's September 2013 Informal Hearing Presentation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the provisions of Diagnostic Code 7101, a 10 percent rating for hypertension is warranted where diastolic pressure (bottom number) is predominantly 100 or more, or systolic pressure (top number) is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more.  Id.  Where there is a diastolic pressure of predominantly 120 or more, a 40 percent rating will be assigned.  Id.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id.  

In his February 2008 notice of disagreement the Veteran said that his blood pressure "would be 100 or more" if he were not taking hypertensive medication.  And during his 2008 and 2009 hearings he testified that his hypertension was still not under control; despite all of the medication he was taking.  See also March 2008 letter from Veteran.  He added that he had to closely monitor his blood pressure.

On VA hypertension examination in May 2008, the Veteran's blood pressure readings, after medication, were 162/79, 166/82, and 166/77.  Diagnosis was hypertension, left ventricular hypertrophy, diastolic dysfunction.

In July 2010 the Veteran was accorded another VA hypertension examination.  The examiner noted that the Veteran's antihypertensive treatment regime included at least 3 different drugs, and concluded that the Veteran had "what is classified as resistant hypertension."  

In February 2013 the claims file was reviewed by another VA examiner, who remarked that the Veteran had a long history of sub-optimally controlled hypertension, and noted that he had been on three "main" blood pressure medications.  She also noted that despite the intense medication regime there were some breath-through elevations, and said that in light of this the Veteran's blood pressure should be considered as mild to moderate in severity.  She too described the Veteran's hypertension as "resistant."

Analysis

Despite a rigorous treatment regime that included at least three antihypertensive medications, the Veteran's "resistant" hypertension was prone to break-through diastolic elevations of 100 or more.  Therefore, and in light of the whole recorded history and reconciling the various reports into a consistent picture (38 C.F.R. § 4.2), the Board finds that the criteria for an initial rating of 10 percent, as requested by the appellant's representative, have been met throughout the appeal; that is, since March 21, 2006.  The criteria for a rating higher than 10 percent are not met since there is no recorded evidence of diastolic pressure of predominantly 110, or of systolic pressure of predominantly 200 or more; and so a staged rating is, in turn, not warranted.  Fenderson, 12 Vet. App. 119, 126-127.

Extra-schedular Consideration 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hypertension was characterized by a history of diastolic pressure of predominantly 100, and required continuous medication for control.  These manifestations are contemplated in the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's hypertension and referral for consideration of an extraschedular rating is not warranted.  

As regards an inferred claim of TDIU secondary to hypertension (Rice v. Shinseki, 22 Vet. App. 447 (2009)), neither the Veteran or the Appellant has ever argued that the Veteran's service-connected hypertension alone was of sufficient severity to produce unemployability, and there is no evidence in the claims file that suggests that he was.  Accordingly, the Board finds that a claim of entitlement to TDIU secondary to hypertension is not raised.


ORDER

A 10 percent rating, but no higher, for hypertension is granted for accrued benefits purposes, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


